Citation Nr: 0114709	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1953 to May 1955.  
The appellant is the veteran's widow.

The appellant filed a claim in April 1999 for service 
connection for the cause of the veteran's death.  This appeal 
arises from the October 1999 rating decision from the St. 
Petersburg, Florida Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in February 1999; according to the death 
certificate, the immediate cause of death was acute coronary 
insufficiency.  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus, arteriosclerotic cardiovascular disease, obesity, 
and hypertension.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for post operative stripping of varicose veins 
of the left leg, rated 40 percent disabling.

3.  Sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

4.  It is not at least as likely as not that the veteran's 
service connected post operative stripping of varicose veins 
of the left leg caused his death.  There is no competent 
medical evidence on file showing any relationship between 
varicose veins and the pathology that led to death.

5.  It is not at least as likely as not that a disability 
that was the cause or contributing cause of the veteran's 
death is related to the veteran's service.  Cardiovascular 
disease was first shown years postservice. 


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 1310 (West 1991 and Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service pre-induction examination in March 1953, the 
veteran's heart, vascular system, and skin were clinically 
evaluated as normal.  The blood pressure reading was 126/70.  
A urinalysis was negative for albumin or sugar.  

The service records additionally indicated that in October 
1953 to November 1953, the veteran was treated for varicose 
veins of the left lower leg.  He reported varicose veins of 
the left leg for three years with symptoms of leg fatigue for 
the last three months.  The heart and lungs examination was 
negative.  He underwent ligation and stripping of the left 
saphenous vein.  A urinalysis from October 1953 was negative 
for albumin or sugar.

On a separation examination in April 1955, the veteran's 
heart, vascular system, and skin were clinically evaluated as 
normal.  The veteran's blood pressure was 120/76.  A 
urinalysis was negative for albumin or sugar.  It was noted 
that the veteran underwent an operation for varicose vein of 
the left leg in September 1953 [sic].  He had no trouble 
currently.  

On a VA hospital record from March 1961 shows treatment for 
lumbosacral strain and leukopenia, with relative 
lymphocytosis, cause undetermined.  It was noted that on 
examination in February 1961, the heart tones were normal.  
The x-rays of the chest showed that the heart was within 
normal limits.  A urinalysis was essentially negative.

By rating action of May 1961, service connection was granted 
for scar of the left leg, post operative residuals of 
stripping of varicose veins.

VA treatment records show that in January 1977, the veteran's 
blood pressure was 140/100.  In June 1977, the veteran's 
blood pressure was 128/90.  In July 1977, the veteran's blood 
pressure was 114/80.  Later in July 1977, it was 126/86.  In 
August 1978, it was 118/88.  In November 1978, it was 134/80.  
In February 1979, it was 130/88.  In March 1979, it was 
134/90.  In July 1979, it was 112/80.  

In December 1978, the veteran had stripping of communicating 
veins of the left lower extremity.  He had venous 
insufficiency since 1953.  He had increased swelling with 
dependency and pain in both legs, left greater than right.  A 
venogram was performed and demonstrated incompetent 
perforating veins with tortuous superficial system and a 
patent deep system.  There was no history of pulmonary 
embolus.  His past medical history was unremarkable.  On 
examination, of the heart, S-1 and S-2 were normal limits and 
S-4 was present.

On a VA examination in September 1980, the veteran's blood 
pressure was 190/120.  

VA treatment records show that in June 1981, the veteran's 
blood pressure was 124/94.  In October 1981, it was 118/88.  
Additionally, in October 1981, it was 128/90.  On a VA record 
in December 1981, it was indicated that the veteran had 
chronic venous insufficiency with intermittent swelling.  In 
January 1982, the veteran's blood pressure was 128/80.

On a VA examination in October 1982, the veteran's blood 
pressure was 130/70.

On a VA examination in May 1985, the veteran's blood pressure 
sitting was 158/100; recumbent was 154/96; standing was 
158/100; sitting after exercise was 164/102; and 2 minutes 
after exercise was 158/98.  The cardiovascular system was 
normal.  The diagnoses included hypertension.

On a VA examination in June 1987, the veteran's blood 
pressure was 140/100.  The cardiovascular examination 
revealed regular rate and rhythm without murmur.  The 
diagnoses included non-insulin dependent diabetes mellitus.  

VA treatment records include that in July 1987, the veteran 
was seen with a history of venous insufficiency bilateral 
lower extremities, obesity, increased blood sugar, and 
peripheral neuropathy.  His blood pressure was 130/90.  The 
assessments included glucose intolerance probably related to 
obesity.  In September 1988, the veteran was seen with 
complaints of polyuria and nocturia with urgency and dysuria.  
There was a question of history of diabetes mellitus. On 
examination, the veteran had history of varicose veins, 
exogenous obesity, adult onset of diabetes mellitus, 
peripheral neuropathy, and leukopenia.  The blood pressure 
was 116/76.  In October 1988, the veteran's blood pressure 
was 112/82.  In December 1988, the veteran was seen for 
probable lipoma of the abdomen.  The assessment included 
diabetes.  The veteran's blood pressure was 116/76.  

A VA hospital record from January 1989 shows treatment for 
hammer digit syndrome of the right foot, presbyopia, and 
lipoma.  It was noted that the veteran had been seen by his 
local medical doctor for increasing diuresis and was treated 
for elevated blood sugar.  At that time abdominal examination 
showed an abdominal mass.  He was told to see a surgeon and 
he went to the VA.  On cardiovascular examination, S1 and S2 
were regular rate and rhythm without murmur, rub, or gallop.  
An EKG showed normal sinus rhythm with occasional premature 
supraventricular complexes, inferior infarct of undetermined 
age.  

VA treatment records show that in December 1992, the veteran 
was seen for follow up for diabetes mellitus.  His blood 
pressure was 154/88.  In March 1993, the veteran's blood 
pressure was 152/88.  He had type II diabetes mellitus, not 
controlled.  In April 1993, the veteran's blood pressure was 
156/90.  Additionally, in April 1993, the blood pressure was 
146/90.  In April 1993, the veteran was treated for type II 
diabetes mellitus.  In May 1993, the veteran's blood pressure 
was 132/86.  In June 1993, the veteran's blood pressure was 
130/72.  In April 1993, the veteran was treated for type II 
diabetes mellitus and in May 1993 and June 1993, the 
assessments included insulin dependent diabetes mellitus.  In 
July 1993, the veteran's blood pressure was 137/84.  On an 
additional record from July 1993, the blood pressure reading 
was 134/82.  Also, in July 1993, the veteran's blood pressure 
was 150/94 when seen for surgery for excision of lipoma of 
the neck.  In August 1993, the veteran's blood pressure was 
148/96.

A VA hospital record showing treatment from August 1993 to 
September 1993 includes that the veteran was seen with 
history of deep venous thrombosis in the right leg and 
diabetes mellitus type II who presented with a one week 
history of shortness of breath, dyspnea on exertion, and 
syncope times two.  The veteran had a popliteal venous 
thrombosis on ultrasound presentation in the emergency room, 
this was first diagnosed in September 1991.  On examination, 
the heart had tachycardia with an S3.  The chest x-ray showed 
questionable cardiomegaly with no effusions and no 
infiltrates.  An EKG revealed normal sinus rhythm with an S1, 
Q3.  The Q3 was also noted on a previous EKG in January and 
there was no right axis deviation.  

On a VA examination in August 1993, the veteran's blood 
pressure was 114/60.  The diagnoses included coronary artery 
disease status post myocardial infarctions, congestive heart 
failure, adult onset diabetes mellitus, and hypertension.     

On a VA examination in October 1993, it was noted that the 
veteran had a past medical history significant for insulin 
dependent diabetes for the last 10 years.  He also had a 
history of lumbar disc disease with a combined sensory and 
motor neuropathy compatible with lumbar disc disease as well 
as diabetic neuropathy.  The veteran also had a prior history 
of venous thrombosis, for which his last hospitalization 
occurred in August 1992.  At that time he was also treated 
for a right congestive heart failure.  This was felt to be 
secondary to probable pulmonary hypertension.  Additionally 
he was noted upon Doppler ultrasound to have a right 
popliteal venous thrombosis.  On examination, the heart had a 
regular rate and rhythm without murmurs or gallops.  His 
blood pressure was 128/90.  

VA treatment records show that in January 1994, the veteran's 
blood pressure was 132/88.  He was seen with anginal 
symptoms.  In February 1994, his blood pressure was 134/84.  
In October 1994, the veteran's blood pressure was 125/80.  
The assessments included insulin requiring diabetes mellitus 
and recurrent deep venous thrombosis on anticoagulation 
medication.  

On a VA hospital record from March 1994, it was noted that 
the veteran had a history of adult onset diabetes and 
coronary artery disease with positive Adenosine thallium in 
September 1993.  He presented with a three day history of 
left sided pain and left substernal chest pain.  The 
veteran's past medical history included adult onset diabetes 
since 1989, chronic renal insufficiency, hypertension, 
coronary artery disease with unstable angina, history of deep 
venous thrombosis in September 1991 with pulmonary embolism 
in September 1993, history of left leg saphenous vein 
stripping and venostasis.   

Received in April 1999 was a death certificate for the 
veteran that indicates that he died in February 1999.  The 
immediate cause of death was acute coronary insufficiency.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus, 
arteriosclerotic cardiovascular disease, obesity, and 
hypertension.  An autopsy was not performed.

In April 1999, the appellant filed a claim for service 
connection for the cause of the veteran's death. 

Received were treatment records from Ocala Regional Medical 
Center from February 1999 that include a history per his wife 
that the veteran was walking around the house, and was not 
complaining of any discomfort or pain.  She heard a "thunk" 
when he possibly hit his head or he fainted to the floor.  
She called paramedics.  He was having some agonal 
respirations per emergency medical services when they arrived 
and they rolled him over and Advanced cardiac life support 
protocol was initiated.  The veteran was pulseless electrical 
activity for approximately 30 to 40 minutes prior to arrival.  
There were no pulses or blood pressure.  He had no breathing.  
His past medical history included insulin dependent diabetes.  
In the emergency department, the veteran did not regain any 
vital signs after treatment.  The differential diagnosis 
included but was not limited to acute myocardial infarction, 
hypoxemia, pulmonary embolism, and cervical spine injury.  
The diagnoses included full arrest.  

Included in the claims folder in September 1999 were VA 
treatment records from January 1999 that include that the 
veteran's treatment list was for problems including insulin 
dependent diabetes mellitus, hypertension, morbid obesity, 
and peripheral neuropathy. 

By rating action of October 1999, service connection for the 
cause of death was denied.  The current appeal to the Board 
arises from this action.

II. Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2000).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular disease, including 
hypertension, or diabetes mellitus becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this case, there has been notice as to information needed, 
treatment records have been obtained, and there has been a 
rating decision and supplemental statements of the case sent 
to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.

Further, in this regard, while it appears that the veteran 
had treatment from a local provider, as noted in the January 
1989 VA treatment records, at that time, the veteran was sent 
for treatment to the VA and there is no showing that those 
records would have different information than that included 
in the VA records.  Therefore, no useful purpose would be 
gained in remanding this case for these treatment records.  
There is no competent evidence on file showing that the 
service connected varicose veins of the left leg are in any 
way related to the pathology that caused death, and there is 
nothing to suggest that such relationship would be 
established by these 1989 records.

Review of the record in this case fails to show any 
relationship between the veteran's service connected varicose 
veins and the cause of his death in February 1999.  Further, 
while the veteran was treated for diabetes mellitus and 
cardiovascular disease to include hypertension prior to his 
death, there is no evidence demonstrating that these 
disabilities were incurred in service or within one year of 
the veteran's discharge from service.  The first treatment 
records for these disabilities were many years after service.  
As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

